Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 6/13/2022 and IDS filed on 6/13/2022. 
Claims 1-20 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,360,379. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented application discloses a method for manufacturing by correcting hotspot group based on initial enhancement that correspond to the apparatus for correcting hotspot group of the current application, wherein it is obvious to operate the method of the patented application as an apparatus of the current application.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-20 of U.S. Patent No. 10,866,506. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented application discloses a method/system for manufacturing by correcting hotspot group based on initial enhancement that correspond to the apparatus for correcting hotspot group of the current application, wherein it is obvious to operate the method/system of the patented application as an apparatus of the current application.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 2, 9, 10, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. (U.S. Pub. No. 2014/0040837 A1).


As per claim 1, Hsieh discloses:


An apparatus comprising: 
a layout corrector configured to: correct a first hotspot region of a first hotspot group of a mask layout of a semiconductor device to generate an enhancement of the first hotspot region, wherein the first hotspot group comprises at least two similar hotspot regions (See Para [0017]-[-0020], i.e. classifying the layout pattern…first region 102 and the second region 104, See Figure 1 , See Para [0022]-[0024], i.e. OPC ..region 102 [Prior art include  region 102 with plurality of hotspot regions R that are similar pattern P1, and OPC of region 102]); and 
correct each one of other hotspot regions of the first hotspot group by a separate first iterative procedure, wherein each first iterative procedure is configured to use the enhancement of the first hotspot region, as an initial enhancement, to generate enhancements of other hotspot regions of the first hotspot group (See Para [0022]-[[0024], i.e. Nth + 1 correction value…first correction value converge  -[Prior art perform N+1 calculation based on value in order until converge the correction for region 102 is considered as the iteratively correcting as cited above]).

As per claim 2, Hsieh discloses all of the features of claim 1 as discloses above wherein Hsieh also discloses a mask projection system that is configured to facilitate optical projection of the mask layout on a mask blank using an electron beam (See Para [0005]-[0006], i.e. disposed on the semiconductor…exposure process)


As per claim 9, Hsieh discloses:
An apparatus comprising: a layout corrector configured to:
 perform optical proximity correction on a photo mask layout of the a semiconductor device to generate a first corrected photo mask layout (See Para [0017]-[-0020], i.e. classifying the layout pattern…first region 102 and the second region 104, See Figure 1 , See Para [0022]-[0024], i.e. OPC ..region 102 );
correct a first hotspot region of a first hotspot group of the first corrected photo mask layout to generate an enhancement of the first hotspot region, wherein the first hotspot group comprising at least two similar hotspot regions (See Para [0017]-[-0020], i.e. classifying the layout pattern…first region 102 and the second region 104, See Figure 1 , See Para [0022]-[0024], i.e. OPC ..region 102 [Prior art include  region 102 with plurality of hotspot regions R that are similar pattern P1, and OPC of region 102]); 
correct other hotspot regions of the first hotspot group by a separate first iterative procedure, wherein each first iterative procedure is configured to use the enhancement of the first hotspot region, as an initial enhancement, to generate enhancements of other hotspot regions of the first hotspot group (See Para [0022]-[[0024], i.e. Nth + 1 correction value…first correction value converge  -[Prior art perform N+1 calculation based on value in order until converge the correction for region 102 is considered as the iteratively correcting as cited above]); and
 incorporate the enhancement of the hotspot regions of the first hotspot group into the first corrected photo mask layout to generate a second enhanced photo mask layout (See Figure 6, i.e. 505 – output corrected layout pattern).

As per claim 10, Hsieh discloses all of the features of claim 9 as discloses above wherein Hsieh also discloses a mask projection system that is configured to facilitate optical projection of the photo mask layout on a mask blank. (See Para [0005]-[0006], i.e. disposed on the semiconductor…exposure process)

As per claim 12, Hsieh discloses all of the features of claim 9 as discloses above wherein Hsieh also discloses wherein the layout corrector is further configured to perform a fuzzy match operation to determine similar hotspot regions of a hotspot group (See Para [0017]-[-0020], i.e. classifying the layout pattern…first region 102 and the second region 104, See Figure 1 , See Para [0022]-[0024], i.e. OPC ..region 102).

As per claim 13, Hsieh discloses all of the features of claim 9 as discloses above wherein Hsieh also discloses a storage memory configured to store the enhancement of the first hotspot region of the first hotspot group, wherein the enhancement of the first hotspot region of the first hotspot group is retrieved from the storage memory as the initial estimate-for performing iterative correction of the other hotspot regions of the first hotspot group (See Para [0021]-[0024], i.e. compared with the correction standard in the database).

As per claim 14, Hsieh discloses:
An apparatus comprising: 
a layout corrector configured to: initially iteratively implement inverse lithographic technology (See Para [0017], i.e. transfer the layout simulation model –[prior art model the layout transfer process considered as the inverse lithography technology as cited]) to correct a first hotspot region of a first hotspot group of a mask layout of a semiconductor device to generate an enhancement of the first hotspot region, wherein the first hotspot group comprises at least two similar hotspot regions (See Para [0017]-[-0020], i.e. classifying the layout pattern…first region 102 and the second region 104, See Figure 1 , See Para [0022]-[0024], i.e. OPC ..region 102 [Prior art include  region 102 with plurality of hotspot regions R that are similar pattern P1, and OPC of region 102]); and 
implement separate inverse lithographic technology procedures to iteratively correct other hotspot regions of the first hotspot group, wherein each inverse lithographic technology procedure is configured to use the enhancement of the first hotspot region, as an initial enhancement, to generate corrections of other hotspot regions of the first hotspot group (See Para [0022]-[[0024], i.e. Nth + 1 correction value…first correction value converge  -[Prior art perform N+1 calculation based on value in order until converge the correction for region 102 is considered as the iteratively correcting as cited above]).


As per claim 15, Hsieh discloses all of the features of claim 14 as discloses above wherein Hsieh also discloses a mask projection system that is configured to facilitate optical projection of the mask layout on a mask blank. (See Para [0005]-[0006], i.e. disposed on the semiconductor…exposure process)

As per claim 16, Hsieh discloses all of the features of claim 14 as discloses above wherein Hsieh also discloses wherein the layout corrector is configured to perform optical proximity correction on a photo mask layout of the semiconductor device to generate a first corrected photo mask layout  (See Figure 6, i.e. 505 – output corrected layout pattern).

As per claim 17, Hsieh discloses all of the features of claim 14 as discloses above wherein Hsieh also discloses wherein the layout corrector is further configured to: incorporate the enhancement of the hotspot regions of the first hotspot group into the mask layout to generate an enhanced mask layout (See Figure 6, i.e. 505 – output corrected layout pattern).

As per claim 18, Hsieh discloses all of the features of claim 14 as discloses above wherein Hsieh also discloses perform a fuzzy match operation to determine similar hotspot regions of a hotspot group of the mask layout (See Para [0017]-[-0020], i.e. classifying the layout pattern…first region 102 and the second region 104, See Figure 1 , See Para [0022]-[0024], i.e. OPC ..region 102).

As per claim 19, Hsieh discloses all of the features of claim 14 as discloses above wherein Hsieh also discloses wherein the hotspot regions of the first hotspot group are non-overlapping  (See Para [0017]-[-0020], i.e. classifying the layout pattern…first region 102 and the second region 104, See Figure 1 , See Para [0022]-[0024], i.e. OPC ..region 102).

As per claim 20, Hsieh discloses all of the features of claim 14 as discloses above wherein Hsieh also discloses a storage memory configured to store the enhancement of the first hotspot region of the first hotspot group (See Figure 6, i.e. 505 – output corrected layout pattern).

Allowable Subject Matter
8.	Claims 3-8 and 11 would be allowable if overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the limitations of claims 3 and 11, wherein claims 4-8 depend directly and indirectly from.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851